                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

CARLOS MILLER,                        )
                                      )
       Plaintiff,                     )
                                      )
v.                                    )                 Civ. No. 3:16-00688-RJC-DSC
                                      )
ANDREW M. SAUL,                       )
Commissioner of Social Security,      )
                                      )
       Defendant.                     )

                                               ORDER

       Plaintiff’s counsel has filed a motion for approval of attorney fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $15,784.00. Attorney fees awarded

under 42 U.S.C. § 406(b) may not exceed twenty-five per cent of the claimant’s past-due benefits.

Plaintiff was previously awarded attorney fees under the Equal Access to Justice Act 28 U.S.C. §

2412, in the amount of $5,129.55. Defendant filed a response stating that under Gisbrecht v.

Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.

       It is therefore ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b)

in the amount of $15,784.00. Plaintiff’s counsel shall refund to Plaintiff the difference between

this amount and the fee that previously was received under the EAJA.

       SO ORDERED.
                                          Signed: March 4, 2021




      Case 3:16-cv-00688-RJC-DSC Document 26 Filed 03/04/21 Page 1 of 1
